DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/22 is being considered by the examiner.

Claim Status
Claims 1-20 are pending and are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 13, 15, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staton (US Pub 2015/0203258).

	Regarding Claim 1, Staton teaches a biological sample collection system, comprising: a sample collection vessel having an opening for receiving a biological 

Claim 2, Staton teaches the biological sample collection system as in claim 1, wherein the physical rearrangement comprises a rotational rearrangement of the post relative to the valve head ([0041] a non-removable rotating cover which, in a first position covers the vent openings 38 to block gas exchange or, in a second position, exposes the vent openings 38 to permit gas exchange.).  

	Regarding Claim 3, Staton teaches the biological sample collection system as in claim 2, wherein the sample collection vessel further comprises a connection member, and wherein the sealing cap further comprises a complementary connection member configured to associate with the connection member of the sample collection vessel to couple the sample collection vessel and the sealing cap ([0036] Alternatively, or additionally, the outer sidewall 18 of the closure body 12 may include, without limitation, indentations (not shown), at least one thread (not shown), ridges (not shown), ribs (not shown), or tabs 32 that further facilitate the closure 10 engagement with the container 20.).    

	Regarding Claim 4, Staton teaches the biological sample collection system as in claim 3, wherein the connection member comprises a ridge projecting away from the sample collection vessel or a depression within the sample collection vessel and the complementary connection member comprises a hook or ridge sized and shaped to engage the connection member ([0036] Alternatively, or additionally, the outer sidewall 18 of the closure body 12 may include, without limitation, indentations (not shown), at 

	Regarding Claim 5, Staton teaches the biological sample collection system as in claim 3, wherein the connection member and the complementary connection member comprise threads ([0036] Alternatively, or additionally, the outer sidewall 18 of the closure body 12 may include, without limitation, indentations (not shown), at least one thread (not shown), ridges (not shown), ribs (not shown), or tabs 32 that further facilitate the closure 10 engagement with the container 20.).  

Regarding Claim 6, Stanton teaches the biological sample collection system as in claim 5, wherein the threads of the complementary connection member are disposed on an inner surface of the sealing cap ([0035] Fig. 4 Optionally, the gripping structure 22 may be constructed from, or be coated with, an elastomeric material to further facilitate the user's ease and comfort of use. Still further, the gripping structure 22 may include an outer surface 28 having, without limitation, indentations (not shown), at least one thread (not shown), ridges (not shown), ribs 30, etc. to facilitate a sealed, threaded, friction, or other fit engagement with the container 20.).  

	Regarding Claim 7, Stanton teaches the biological sample collection system as in claim 1, wherein the sample collection system comprises a separable two-piece sample collection system, the sample collection vessel comprising a first piece of the separable two-piece sample collection system, and the selectively movable valve 

	Regarding Claim 8, Stanton teaches the biological sample collection system as in claim 1, wherein the fluid vent is obstructed by the valve head when the selectively movable valve is in a closed configuration, and wherein the fluid vent is at least partially aligned with the valve head when the selectively movable valve is in an open configuration ([0043] As described with specific reference to FIGS. 1-3, the symmetric scalloped edges 40 of the openings 38 cooperate with the vent valve 14 for transitioning the closure 10 from a seal state to at least one vent state, wherein the closure 10 in one of the vent state permits air exchange between the exterior and the interior of the container 20. One method of transitioning the closure 10 between the seal state and at least one of the vent states is described in greater detail below.).  

Regarding Claim 10, Staton teaches the biological sample collection system as in claim 1, wherein one or more of the post or the valve head comprises an annular retention element configured to maintain a tight association between the post and valve head (The flattened base 54 further includes an annular recess 56 surrounded by an annular ridge 58 having an outer wall 60 that slopes radially downward and outward. In this way, when the vent valve 14 is coaxially positioned within the closure body 12, the outer sidewall 18 of the closure body 12 may be proximate to, and/or engage the outer wall 60 to form a first seal. In some embodiments, the inner sidewall 34 of the closure body 12 may engage the annular recess 56, forming a second seal. However, in other 

	Regarding Claim 13, Stanton teaches a method for collecting and preserving a biological sample, comprising: receiving a biological sample at the sample collection vessel of the sample collection system of claim 1; and associating the sealing cap of the sample collection system of claim 1 with the sample collection vessel to cause the selectively movable valve associated with the sealing cap to open, thereby releasing sample preservation reagent held within the sealing cap into the sample collection chamber ([0041] Though not shown, to maintain sterility of the closure 10, the venting surface 36 may include a vent cover 37 (FIG. 9). The vent cover 37 may comprise, for example, a removable, frangible tear strip, or a non-removable rotating cover which, in a first position covers the vent openings 38 to block gas exchange or, in a second position, exposes the vent openings 38 to permit gas exchange. [0043] As described with specific reference to FIGS. 1-3, the symmetric scalloped edges 40 of the openings 38 cooperate with the vent valve 14 for transitioning the closure 10 from a seal state to at least one vent state, wherein the closure 10 in one of the vent state permits air exchange between the exterior and the interior of the container 20. One method of transitioning the closure 10 between the seal state and at least one of the vent states is described in greater detail below.).  

Regarding Claim 15, Staton teaches the method as in claim 14, wherein associating the sealing cap with the sample collection vessel comprises threadedly engaging a connection member disposed on an exterior surface of the sample collection vessel with a complementary connection member disposed on an interior surface of the sealing cap ([0036] Alternatively, or additionally, the outer sidewall 18 of the closure body 12 may include, without limitation, indentations (not shown), at least one thread (not shown), ridges (not shown), ribs (not shown), or tabs 32 that further facilitate the closure 10 engagement with the container 20.).      

	Regarding Claim 16, Stanton teaches the method as in claim 15, wherein associating the sealing cap with the sample collection vessel to cause the selectively movable valve associated with the sealing cap to open comprises rotating the post within the associated valve head to at least partially align the fluid vent of the post with the aperture defined by the valve head ([0041] Though not shown, to maintain sterility of the closure 10, the venting surface 36 may include a vent cover 37 (FIG. 9). The vent cover 37 may comprise, for example, a removable, frangible tear strip, or a non-removable rotating cover which, in a first position covers the vent openings 38 to block gas exchange or, in a second position, exposes the vent openings 38 to permit gas exchange.).  

	Regarding Claim 17, Staton teaches the method as in claim 13, further comprising accessing a preserved sample within the sample collection vessel by disassociating the sealing cap from the sample collection vessel, wherein disassociating   

	Regarding Claim 18, Staton teaches a kit for collecting and preserving a biological sample, comprising: a sample collection vessel, comprising: a sample collection chamber having an opening configured to receive the biological sample into the sample collection chamber; and a connection member disposed on an exterior portion the sample collection vessel; a sealing cap, comprising: a reagent chamber storing a measure of sample preservation reagent; and a complementary connection member configured to engage the connection member of the sample collection vessel; and a selectively movable valve coupled to the sealing cap, the selectively movable valve configured to associate with the sample collection chamber and comprising: a .    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Staton (US Pub 2015/0203258), in view of Cronin (US Pub 2009/0133366).
Regarding Claim 9, Staton teaches the biological sample collection system as in claim 1.
Staton is silent to wherein the post comprises a retaining ring configured to associate with a protrusion or detent within an interior portion of the sealing cap.  
Cronin teaches a dispenser. [0053] Corresponding meshing teeth 30 FIG. 4 prevent the protective cap 28 from rotating while a ring/groove combination 32 insure that it can not separate from the container cap 18 until reasonable force is applied. [0043] The container cap 18 is provided with a tamper proof ring 20 that locks behind a collar 22 built into the container neck 14, when the dispensing closure 10 is threaded all the way in. When removing the dispensing closure 10 after the first component 24 has been added to the container 12, the tamper proof ring 20 remains locked behind the collar 22 and the unscrewing motion provides enough force to break thin protrusions 26 FIG. 4 that attach the tamper proof ring 20 to the container cap 18. 
.

Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Staton (US Pub 2015/0203258), in view of Trump (US Pub 2016/0296936).

Regarding Claim 11, Staton teaches the biological sample collection system as in claim 1.
Staton is silent to wherein the valve head comprises an upper collar disposed proximal of the sidewall portion defining the fluid vent, and configured to interface with an interior sidewall of the sample collection vessel.  
Trump teaches in the related art of reagent bottles. [0109] FIG. 2A shows sectional drawings of container 2 and cap 10 through axis A-A as indicated in FIG. 1A (left), and a detail enlargement of the sectional drawing as indicated in circle B in FIG. 2B. The cap 10 is arranged above opening 3 of the container 2. The collar 15 surrounds valve 5, which surrounds with its tube 55 spout 60. Division bars 21 divide each opening 20 on opposite sides of the collar 15. Plug 65 is arranged within the end of spout 60. Thus, spout 60 is closed. The section goes through connectors 45 showing their conical shape tapering off from tube 55.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a collar, as taught by Trump, 
Modified Staton is silent to the upper collar having a greater diameter than the sidewall portion defining the fluid vent.
Regarding the diameter of the upper collar and the sidewall portion, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the upper collar having a greater diameter than the sidewall portion defining the fluid vent in the device of modified Staton, in order to allow for a particular secure fitting.

Regarding Claim 12, modified Staton teaches the biological sample collection system as in claim 11 and see [0043] for seal state and vent valve. See [0035] for gripping structure 22 in Fig. 3.

Regarding the relationship of the sealing force and the gripping force, a particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that the sealing force and the gripping force are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sealing force between the valve head and the post to be less than a gripping force between the upper collar of the valve head and an interior sidewall of the sample collection vessel in the device of modified Staton in order to allow for easy assembly and disassembly.  
	
Regarding Claim 20, Staton teaches a biological sample collection system, comprising: a sample collection vessel comprising a sample collection chamber having an opening to receive a biological sample into the sample collection chamber; a sealing cap comprising a reagent chamber having sample preservation reagent stored therein and configured to associate with the sample collection vessel; and  a selectively movable valve associated with the sealing cap and configured to move between a 
Staton is silent to an upper collar proximal to the aperture that is sized and shaped to engage an interior sidewall of the sample collection chamber.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a collar, as taught by Trump, proximal to the aperture that is sized and shaped to engage an interior sidewall of the sample collection chamber in the device of Staton in order to [0077] protect the liquid coupling from accidental opening or closing; and [0078] avoid contamination of the user during bottle handling during loading/unloading, as taught by Trump.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Staton (US Pub 2015/0203258), in view of Neri (US Patent 5,714,380).

	Regarding Claim 14, Staton teaches the method as in claim 13.
Staton is silent to wherein receiving the sample at the sample collection vessel comprises receiving the biological sample through an opening of a sample collection chamber within the sample collection vessel directly or through an associated funnel.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a funnel as taught by Neri associated with the vessel and the collection chamber in the device of Staton in order to facilitate filling of the support chamber, as taught by Neri, in Col. 10, lines 51 and 52.

	Regarding Claim 19, Staton teaches the kit as in claim 18.
Stanton is silent to further comprising a funnel configured to associate with the sample collection vessel and to guide receipt of a biological sample from a user into the sample collection chamber of the sample collection vessel.  
Neri teaches in the related art of vessel to collect a target in a sample. In order to facilitate the filling of support chamber 43a and 43b, the vessel 11 is equipped with filling chambers 45a and 45b, which allow the vessel 11 to cooperate with filling nozzles, funnels and the like (not shown). After the supports have been loaded into the support chamber 43a and b, the filling chambers 45a and 45b are no longer needed. Col. 10, lines 51-55.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a funnel as taught by Neri 

				Additional References
Additional prior art found on updated search includes Cronin (US Pub 2009/0133366) and Biadillah (US Pub 2014/0120531) which teach a sealing cap with a reagent chamber.

Additional references with at least one inventor in common include Williams (US Pub 2019/0151842) and Blair (US Pub 20200254460).

Response to Arguments
Applicant's arguments see pages 9-15 filed 2/7/22 have been fully considered but they are not persuasive. 

	First, Applicant argues on pages 9 and 11 that Staton does not teaches “a reagent chamber for storing a measure of sample preservation reagent”. 
In response, the examiner respectfully disagrees. Staton teaches [0047] The port cap 16 closes a lumen, bore, or port 68 extending through the vent valve 14. The port cap 16 may be removable from the vent valve 14 so as to provide fluidic communication between the exterior and the interior of the container 20. Therefore, the rejection is maintained. 



	Second, Applicant argues on page 9 that Staton does not teach “the sample collection vessel causes a physical rearrangement of the post and the valve head such that the fluid vent aligns with the aperture defined by the valve head allowing fluid communication between the reagent chamber and the sample collection vessel.”
In response, the examiner respectfully disagrees. For example regarding the physical rearrangement, Station teaches [0050] The vent valve 14 with the port cap 16 may be rotated about the lengthwise central axis 46 and with respect to the closure body 12 such that the bosses 64 of the vent valve 14 move, successively, into the scalloped inner wall edge 40 of the adjacent one of the plurality of opening 38. Again, in the particular illustrative embodiment, rotation of the vent valve 14 in the counterclockwise direction (indicated by the arrows 74) causes the bosses 64 to reside in a scalloped edge 40 having a successively smaller depth dimension. With each decrease in the depth dimension, the vent valve 14 is directed upwardly with respect to the closure body 12 and the outer wall 60 of the flattened base 54 of the vent valve 14 is brought into closer proximity to the outer sidewall 18 of the closure body 12 (as 

Third, Applicant argues claim 1 requires “a valve head associated with a distal portion of the post and having an aperture selectively alignable with the fluid vent.” Staton’s openings 38 are merely openings to the outside of the container, to the atmosphere, and are not aligned at all with the port 68.
In response, the examiner notes Staton teaches [0043] As described with specific reference to FIGS. 1-3, the symmetric scalloped edges 40 of the openings 38 cooperate with the vent valve 14 for transitioning the closure 10 from a seal state to at least one vent state, wherein the closure 10 in one of the vent state permits air exchange between the exterior and the interior of the container 20. The examiner notes it may not necessarily be openings to the outside such as in Fig. 9, which shows a vent cover 37 may comprise, for example, a removable, frangible tear strip, or a non-


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798